Citation Nr: 0902535	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for asbestos lung disease 
with reactive airways disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the veteran's claim for a 
rating in excess of 30 percent for asbestos lung disease with 
reactive airways disease.

The veteran was afforded an August 2006 videoconference 
hearing during which he provided testimony regarding the 
issue on appeal.  A transcript of this hearing has been 
associated with the claims file.

In July 2007, the Board remanded the appeal in order to 
obtain additional evidence, schedule a VA examination to 
determine the current level of the disability, for the 
Appeals Management Center (AMC)/RO to consider whether 
referral for an extraschedular rating was warranted, and to 
issue the veteran additional notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), to include notice 
regarding extraschedular ratings.  In addition, the AMC/RO 
was directed to consider a January 2007 medical article in 
re-adjudicating the claim, as the article was submitted 
without a waiver of initial consideration by the agency of 
original jurisdiction (AOJ) after the last issued 
supplemental statement of the case.  The subsequent 
development was completed by the AMC.  The AMC obtained 
additional treatment records and the veteran underwent the VA 
medical examination.  The veteran was also issued subsequent 
VCAA notification regarding establishing an increased rating 
based on schedular or extraschedular criteria.  

The veteran was issued a November 2008 supplemental statement 
of the case subsequent to a July 2007 Board remand.  There is 
no indication that the treatise received in January 2007 was 
reviewed.  Review of this evidence reveals that it relates to 
the effects of cold weather on a lung disability.  The Board 
finds that this treatise is pertinent to the assignment of an 
extraschedular rating and not a schedular rating, as the 
schedule does not include any criteria regarding the effects 
of cold weather.  In addition, the veteran has submitted a 
lay statement regarding the witnessed effects of cold weather 
on the veteran's service-connected disability.  The Board 
notes that this letter is redundant of previous lay 
statements of record, and is relevant to the assignment of an 
extraschedular rating.  The AMC/RO should consider these 
records when evaluating the assignment of an extraschedular 
rating.  

The issue of assignment of an extraschedular rating for 
asbestos lung disease with reactive airways disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated on 
the merits has been obtained; the veteran has been provided 
notice of the evidence necessary to substantiate this claim 
and has been notified of what evidence he should provide and 
what evidence VA would obtain; there is no indication that 
the veteran has evidence pertinent to this claim that he has 
not submitted to VA.

2.  The veteran's service connected asbestos lung disease 
remains symptomatic, particularly in cold weather; however, 
it does not necessitate at least monthly visits to a 
physician for required care of exacerbations or the use of 
systemic corticosteroids or immuno-suppressive medications; 
it is not productive of respiratory failure; and pulmonary 
function tests results in recent years do not show Forced 
Expiratory Volume in one second (FEV-1) of 55-percent 
predicted value or less, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
55-percent or less.  






CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for asbestos lung disease with reactive airways disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.16, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the July 2007 Board remand, the veteran was 
issued a VCAA notification letters in July 2007 and August 
2008.  These letters met the directive of the notice directed 
by the Board remand.  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his schedular increased rating claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, these letters provided the veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings, such as the one on appeal.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The July 2007 and August 2008 letters listed types of 
evidence that the veteran should tell VA about or give to VA 
that may affect how VA assigned the disability evaluation, 
including information about on-going treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  As discussed below, 
the presumed error raised by such defect, however, is 
rebutted because of evidence of actual knowledge on the part 
of the veteran, and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In his letters submitted to VA and his testimony before the 
Board, the veteran discussed the effects his disability has 
upon his ability to work and daily life.  Significantly, the 
Court noted in Vazquez-Flores that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Based on the July 2007 and August 2008 letters 
and the veteran's written statements and testimony, the Board 
finds that first and fourth requirements of Vazquez-Flores 
are substantially satisfied.

As to the applicable rating criteria, there is no diagnostic 
code directly on point for asbestosis.  Hence, as explained 
in more detail below, the veteran's service-connected lung 
disease is rated by analogy to the criteria for rating 
asthma.  See 38 C.F.R. § 4.20 and 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The applicable rating criteria are 
whether at least monthly visits to a physician for required 
care of exacerbations; whether treatment includes systemic 
corticosteroids or immuno-suppressive medications; whether 
there is respiratory failure; and the results of pulmonary 
function tests results.  The veteran has indicated that he is 
not on medication for his lung disease and he has argued that 
pulmonary function test results do not adequately reflect the 
functional impairment caused by his lung disease, 
particularly in cold weather.  His statements in this regard, 
along with written argument submitted on his behalf, shows 
actual knowledge of what is required to substantiate his 
claim for an increased rating.

In view of the foregoing, the second element listed above is 
substantially satisfied and the actual argument presented by 
and on behalf of the veteran reflects that this is the case.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, there could be no 
prejudice if the purpose behind the notice has been 
satisfied; that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim.

In addition, the July 2007 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the November 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of this claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including those obtained upon remand, and 
the report of the September 2008 VA examination obtained 
pursuant to the July 2007 Board remand.  The veteran has been 
afforded pulmonary function tests on numerous occasions 
between November 2003 and September 2008.  After a review of 
this evidence, and the clinical examination reports, the 
Board finds that it provides adequate findings upon which to 
rate the veteran's lung disease.  Thus, there is no duty to 
provide another examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim for an 
increased schedular rating at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The rating schedule does not include a diagnostic code for 
asbestos lung disease or reactive airways disease.  
Consequently, the RO has rated the veteran's service-
connected lung disability by analogy to the criteria for 
rating asthma, found in 38 C.F.R. § 4.97, Diagnostic Code 
6602.  See 38 C.F.R. § 4.20.  The Board concurs with the RO's 
finding. 

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, is 
rated 30 percent disabling.  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 
100 percent disabling.  See 38 C.F.R. § 4.97. 

Factual Background

The RO granted service connection for asbestos related lung 
disease in a November 1992 rating decision, assigning a 10 
percent rating.  A September 2002 rating decision granted an 
increase in the disability to 30 percent.  The veteran filed 
for an increased rating in August 2004.

As outlined above, VA regulations provide for rating this 
disability based on the result of pulmonary function tests 
(PFTs) and the use of medications.  Review of the record 
reveals that although the veteran previously used inhalers on 
a frequent basis, he discontinued their use based on adverse 
reactions.  The veteran is not currently on any treatment or 
medication for the service-connected disability.  The 
veteran, in essence, has contended that the PFTs are not an 
adequate reflection of the severity of his disability as his 
disability becomes much more severe in cold weather, and the 
PFTs are done in the warm temperatures of an office.  The 
claims file contains substantial documentation of the 
veteran's shortness of breath in cold temperatures, 
specifically temperatures below 20 degree Fahrenheit.  The 
record also contains multiple lay statements, including from 
his wife, and treatise material regarding the affect of cold 
weather on the lung disability.  The schedule, however, 
provides objective criteria for the rating of this disability 
and does not provide any basis on which to provide a higher 
rating based on the reaction to cold weather.  

The veteran has also contended that he has shortness of 
breath when going up hill.  This is not a contention of a 
specific reaction to a certain environment, but rather 
appears rather to be a statement that he has shortness of 
breath on exertion.  

The Board will proceed to outline the medical evidence of the 
severity of the lung disability.  The claims file contains 
the results of PFTs completed in November 2003.  Readings at 
FEV-1 were 97 percent "pre-ref" and 117 "post-ref."  
Readings at FEV-1/FVC were 74 percent "pre-meas" and 80 
percent "post-meas."  

PFTs performed in August 2004 showed FEV-1 readings of 94 
percent "pre-ref" and 95 percent "post-ref."  Readings at 
FEV-1/FVC were 76 percent "pre-meas" and 79 percent "post-
meas."  

In a November 2004 letter, a clinician wrote that the veteran 
had ongoing respiratory difficulties including cold air 
induced bronchospasm.  The clinician opined that these 
difficulties were caused by the veteran's prior asbestos 
exposure.  The Board notes that service-connection for the 
lung disease was based on in-service asbestos exposure.

The veteran underwent a September 2004 VA examination.  The 
examiner noted that the veteran could not breathe when it 
gets cold.  CAT scan was read to show extensive calcified 
pleural plaguing consistent with prior asbestos exposure.

PFTs performed in January 2006 showed FEV-1 readings of 92 
percent "pre-ref" and 96 percent "post-ref."  Readings at 
FEV-1/FVC were 78 percent "pre-meas" and 79 percent "post-
meas."  

A January 2006 treatment record documents that the veteran 
called regarding coughing up a blood clot.  The veteran 
indicated that this only occurred once and that he was 
"fine."  The record contains documentation of other calls 
from the veteran.  A review of this evidence demonstrates the 
veteran's attempt to document the frequency and the severity 
of his lung disability - mainly his reaction to cold weather.  

The veteran underwent a VA contract examination in May 2006. 
The examiner reported that the veteran had symptoms of 
bronchospasm particularly with exposure to cold temperatures.  
The veteran was intolerant of cold air for greater than five 
minutes.  Diagnoses were "[a]sbestosis of a respiratory 
nature", moderate dyspnea on exertion, chronic obstructive 
pulmonary disease (COPD), and "limited" reactive airway 
disease.

The veteran underwent a pulmonary consultation in April 2007.  
The clinician reported that the reading at FEV-1 was 92 
percent of predicted and the FEV-1/FVC ratio was 0.78 (that 
is 78 percent).

Pursuant to the July 2007 Board remand, the veteran underwent 
a September 2008 VA examination.  The veteran reported he 
currently worked as a bus driver, being able to work from 
spring until fall.  When the temperature dropped below 20, 
the veteran reported not being able to breathe.  The veteran 
stated that he felt as though he was having a heart attack.  
After being inside for 10 to 15 minutes, he is able to 
breathe.  Diagnosis was asbestosis with COPD.  

The veteran reported that he was unable to maintain gainful 
employment during the winter months due to severe shortness 
of breath associated with cold air.  The examiner opined, 
that based on the evidence of record and the veteran's 
statement, the veteran experienced symptoms that prevented 
him from engaging in any type of employment that required 
outdoor exposure during the winter months.  She opined that 
it was her medical opinion "with a reasonable amount of 
medical certainty (50% or greater probability) that during 
the winter months" the disability markedly interfered with 
the veteran maintaining gainful employment.  PFTs showed FEV-
1 of 82 percent of predicted and FEV-1/FVC of 76 percent.




Analysis

In order to warrant a higher schedular rating, the evidence 
would need to include readings at FEV-1 of 55 or less, FEV-
1/FVC of 55 or less, or evidence of at least monthly visits 
to a physician for required care of exacerbations or the use 
of systemic corticosteroids, immuno-suppressive medications, 
or respiratory failure.  As outlined above, there is no such 
evidence.  The veteran has been afforded six PFTs since 
November 2003, to include as recently as September 2008.  The 
results of these studies do not support a rating in excess of 
30 percent.  The Board specifically notes that these 
pulmonary function tests results do not show Forced 
Expiratory Volume in one second (FEV-1) of 55-percent 
predicted value or less, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
55-percent or less.  While it is apparent that the veteran's 
service connected asbestos related lung disease remains 
symptomatic, particularly in cold weather, it does not 
necessitate monthly visits or more to a physician for 
required care of exacerbations.  That is, aalthough the 
veteran sees clinicians for this disability and has called to 
document his complaints of shortness of breath, there is no 
evidence that he sees a physician on a monthly basis for 
required care as the current treatment appears to be to avoid 
the cold air.  There is no indication that systemic 
corticosteroids or immuno-suppressive medications have been 
prescribed.  In fact, it is apparent that the veteran is not 
taking any medication, having had adverse reactions to the 
inhalers.  There is no medical evidence to suggest the 
veteran's lung disease has ever been productive of 
respiratory failure.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
schedular rating in excess of 30 percent.  Accordingly, the 
benefit of the doubt doctrine is not applicable and the claim 
for a schedular rating in excess of 30 percent for asbestos 
lung disease with reactive airways disease must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  This matter is addressed in the remand below.


ORDER

A schedular rating in excess of 30 percent for asbestos lung 
disease with reactive airways disease is denied.


REMAND

With respect to whether a rating in excess of 30 percent is 
warranted for the veteran's service-connected lung disease on 
an extracschedular basis, in a July 2007 remand, the Board 
directed the AMC to determine whether a referral to the VA 
Chief Benefits or the Director of the Compensation and 
Pension Service was warranted to consider whether the 
evidence supports an extraschedular rating for the veteran's 
lung disease.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The RO found that such a referral was not 
indicated.  As explained below, following the review of 
recently received medical evidence, the Board finds that a 
referral a referral to the VA Chief Benefits or the Director 
of the Compensation and Pension Service is warranted.  

The above Board decision determined that the schedular 
criteria for a rating in excess of 30 percent for the 
veteran's service-connected asbestos lung disease have not 
been met.  However, following the September 2008 VA 
examination, the examiner specifically concluded that the 
veteran's lung disease was manifested by marked interference 
with employment during the winter months.  (Emphasis added.) 

In view of the foregoing, the Board finds that the claim for 
an increased rating on an extraschedular basis must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

If the benefit sought remains denied, the issued supplemental 
statement of the case must indicate review of the evidence of 
record, to include the treatise received in January 2007.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of assignment of an extra-
schedular evaluation for asbestos lung 
disease with reactive airways disease 
under 38 C.F.R. § 3.321. 

2.  After completion of any other notice 
or development indicated by the state of 
the record, the AMC/RO must adjudicate 
the claim for entitlement to an 
extraschedular rating for asbestos lung 
disease with reactive airways disease.  
If the claim is not granted to the 
veteran's satisfaction, the AMC/RO should 
issue an appropriate supplemental 
statement of the case, which indicates 
review of the evidence of record, to 
include the treatise received in January 
2007, and provide an opportunity to 
respond.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  No inference 
should be drawn as to the outcome of these matters by the 
actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


